                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


AFRICA N. WHITFIELD,                       :
                                           :      Case No. 3:18-cv-00108
         Plaintiff,                        :
                                           :      District Judge Thomas M. Rose
vs.                                        :      Magistrate Judge Sharon L. Ovington
                                           :
COMMISSIONER OF THE SOCIAL                 :      DECISION AND ENTRY
SECURITY ADMINISTRATION                    :
                                           :
         Defendant.                        :

        The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #13), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recommendations.

         It is therefore ORDERED that:

      1. The Report and Recommendations docketed on September 11, 2019 (Doc. #13) is
         ADOPTED in full;

      2. The Commissioner’s non-disability decision on December 22, 2016 is vacated;

      3. Plaintiff Africa N. Whitfield is under a disability and eligible to receive
         Supplemental Security Income based on the application she protectively filed on
         February 28, 2014, and this matter is therefore REMANDED to the Social Security
         Administration under sentence four of 42 U.S.C. § 405(g) for payment of benefits;
         and

      4. The case is terminated on the Court’s docket.

September 27, 2019                                *s/Thomas M. Rose


                                                          Thomas M. Rose
                                                     United States District Judge
